Order affirmed, without costs. There is no provision in the Greater New York charter, or *714elsewhere, authorizing an appeal from the ruling of the tenement house commissioner to the board of standards and appeals, and the relators are therefore, without remedy, save by mandamus. The construction given to the rules for determining district uses under the Zoning Resolution was plainly erroneous. Rules “ A ” and “ E,” when read together and given full effect, prevent any overlapping of uses at the location in question. Rule “ K ” has no application because that rule applies to overlapping created by application of rules preceding. We think, however, the record discloses that the appellants have been guilty of such laches that mandamus here should be denied. Rich, Kelby and Young, JJ., concur; Kelly, P. J., concurs in the result, being of opinion that under the provisions of rule “ K,” the tenement house commissioner was authorized to issue his approval of the plans for the buildings in question; also upon the ground of laches; Kapper, J., concurs on the sole ground that mandamus should be denied for laches.